Name: Council Regulation (EEC) No 2254/88 of 19 July 1988 fixing the guide prices for wine for the 1988/89 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices
 Date Published: nan

 26 . 7 . 88No L 198 / 40 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2254 / 88 of 19 July 1988 fixing the guide prices for wine for the 1988 / 89 wine year THE COUNCIL OF THE EUROPEAN COMMUNITIES , preceding year should be maintained for the 1988 / 89 marketing year ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Whereas the level of prices in Spain differs from that of the common prices ; whereas , pursuant to Article 70 of the Act of Accession , the Spanish prices should be aligned on the common prices at the beginning of each marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below;Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89(1 ) thereof, Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III of Regulation (EEC) No 822 / 88 , Having regard to Council Regulation (EEC) No 822 / 87 of 16 March 1987 on the common organization of the market in wine 0 ), as last amended by Regulation (EEC) No 2253 / 88 ( 2 ), and in particular Article 27 thereof, Having regard to the proposal from the Commission ( 3 ), HAS ADOPTED THIS REGULATION: Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Comittee ( 5 ), Article 1 For the 1988 / 89 wine year , the guide prices for table wines shall be : Whereas , when the guide prices for the various types of table wine are fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Tye of wine Guide price in the Community of Ten Guide price in Spain R I R II R III A I A II A III 3,35 ECU / % vol / hi 3,35 ECU /% vol / hi 52,23 ECU / hl 3,11 ECU / % vol / hi 69,60 ECU / hl 79,49 ECU /hl 2,49 ECU /% vol / hi 2,49 ECU / % vol / hi 38,89 ECU /hl 2,31 ECU / % vol / hi 51,78 ECU / hl 59,14 ECU / hl Whereas , in order to attain these objectives , it is essential not to increase the present gap between production and demand ; whereas , accordingly , the guide prices of the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . ( ») OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 2 ) See page 35 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 70 . ( 4 ) OJ No C 187 , 18 . 7 . 1988 . ( 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . It shall apply with effect from 1 September 1988 . 26 . 7 . 88 Official Journal of the European Communities No L 198 / 41 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS